Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: page 19-20, paragraphs [00108] to [00115], the formulae (1)-(6),  and some of the symbol in the formulae are illegible.  Appropriate correction is required.
Claim 5 is objected because “R1 (R2) is …and/or…”  is not a proper Markush group or a conventional alternative limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the surface energy of the modification layer bonding surface being increased by exposure to a plasma of the gases as recited (See Table of the present application), does not reasonably provide enablement for present claim 2, wherein “the surface energy of the modification layer being increased by exposure to nitrogen, oxygen.., or combination thereof”. It is generally known that a stable coating layer formed from an organosilicon does not increase surface energy by exposure a stable gases as recited in the present claim at room temperature. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art to increase surface energy of an organosilicon layer by exposure to the gases as claimed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4 and 12 are rejected are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bellman et al (WO 2014/093740, US2015/0306847, of record, ‘847 hereafter, from the same patent family is cited in this office action).
Regarding claims 1, 3 and 12, ‘847 discloses an method of making an article comprising forming a modification layer having bonding surface between a first sheet with bonding surface and a second sheet with bonding surface (Fig 1, substrate Layers 10 and 20, modification layer 30, [0033], [0035]) by depositing an organosilane monomer on the one of the sheets and increasing the surface energy of the modification layer by heating the modification layer at higher temperature ([0064], [0068], [0071], [0077], [0078], decomposition of alkyl or trifluoropropyl group will increase surface energy as in Example 4a and 4b); wherein the organosilane monomer can be a phenylsilicon or diphenylsilicon ([0079], [0080]), and the first sheet has a thickness less than 300 micron ([0033], layer 20), the second sheet has thickness greater than 300 micron ([0033], [0034], layer 10), and the modification layer has a  thickness of 0.1 to 200 nm ([0033]). 

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base
claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest that the modification layer is formed from an organosilane monomer having a  chemical formula as recited in the present claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/           Primary Examiner, Art Unit 1782